986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Janie Wilson CHAVEZ, Defendant-Appellant.
No. 91-5687.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 8, 1993Decided:  February 23, 1993

Appeal from the United States District Court for the District of South Carolina, at Florence.  C. Weston Houck, District Judge.  (CR-90-430-4)
Richard G. Dusenbury, Dusenbury & Snow, Florence, South Carolina, for Appellant.
John S. Simmons, United States Attorney, Mary Gordon Baker, Assistant United States Attorney, Charleston, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Janie Wilson Chavez noted this appeal outside the ten-day appeal period established by Fed.  R. App.  P. 4(b), and failed to move for an extension of the appeal period within the additional thirty-day period provided by the Rule.  The time periods established by Rule 4(b) are mandatory and jurisdictional.   United States v. Raynor, 939 F.2d 191, 197 (4th Cir. 1991).  When more than forty days have elapsed from the entry of judgment neither this Court nor the trial court has the power to extend the time to appeal, whether for excusable neglect or otherwise.   See Ali v. Lyles, 769 F.2d 204, 205 (4th Cir. 1985).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED